El Juez Asociado Señoe Rivera García
emitió la opinión del Tribunal.
Este caso nos brinda la oportunidad de expresarnos so-bre la aplicación del principio de favorabilidad que regula el Art. 4 del Código Penal de 2012 (33 LPRA see. 5004), en cuanto a las enmiendas introducidas por la Ley Núm. 246-2014 a ese cuerpo reglamentario, 33 LPRA see. 5003 et seq. Como es ampliamente conocido, esta ley enmendó varios *56delitos del Código Penal de 2012 con el propósito de reducir sus respectivas penas. Un análisis riguroso del historial legislativo de esa legislación revela que la Asamblea Legis-lativa no limitó la aplicación del principio de favorabilidad a casos como el de autos en que la sentencia condenatoria es producto de una alegación preacordada al amparo de la Regla 72 de Procedimiento Criminal, 34 LPRA Ap. II. Asi-mismo, es necesario discutir el alcance de la teoría contractual que esgrime la Procuradora General como impedi-mento para la aplicación del principio de favorabilidad en casos cuando existe una alegación preacordada. Por los fundamentos que se explican a continuación, se confirma la Sentencia del Tribunal de Apelaciones que concluyó que procedía aplicar el principio de favorabilidad en este caso.
r — i
Contra el Sr. Javier Torres Cruz pesa una sentencia con-denatoria emitida el 4 de febrero de 2013, en la que se impuso un término de reclusión de cuatro años por el delito de escalamiento, Art. 194 del Código Penal de 2012 (33 LPRA see. 5265), y seis meses por el delito de daños, Art. 198 del Código Penal de 2012 (33 LPRA see. 5268), ambos de cumplimiento concurrente.
Con posterioridad a la aprobación de la Ley Núm. 246, supra, el señor Torres Cruz presentó, por derecho propio, un escrito ante el Foro Primario en que argumentó que procedía corregir la sentencia condenatoria. Para justificar esa conclusión, expresó que la Ley Núm. 246, había redu-cido la pena para el delito de escalamiento a seis meses. Véase Art. 194 del Código Penal de 2012, supra, según en-mendado por el Art. 115 de la Ley Núm. 246-2014. El Tribunal de Primera Instancia emitió una Sentencia el 27 de mayo de 2015 mediante la cual denegó la solicitud del se-ñor Torres Cruz.
*57Inconforme, el señor Torres Cruz compareció ante el Tribunal de Apelaciones. El 28 de septiembre de 2015, ese Foro emitió una Sentencia en la cual concluyó que procedía la aplicación del principio de favorabilidad que regula el Art. 4 del Código Penal de 2012, supra, en lo que respecta a las enmiendas introducidas por la Ley Núm. 246-2014 a ese cuerpo reglamentario. En particular, concluyó el Foro Ape-lativo que procedía modificar la Sentencia condenatoria que pesaba contra el recurrido, ya que la Ley Núm. 246, redujo la pena de reclusión del delito de escalamiento, Art. 194 del Código Penal, supra, de cuatro años a seis meses. Cónsono con lo anterior, se ordenó al Pueblo de Puerto Rico que cer-tificara al Foro Primario en cinco días el tiempo de reclusión cumplido por el recurrido al 28 de septiembre de 2015. De esa forma, si excedía de seis meses, procedía la excarcela-ción del recurrido.
En desacuerdo, el 5 de octubre de 2015, la Procuradora General acudió ante este Tribunal mediante Petición de Certiorari y Moción en Auxilio de Jurisdicción, en la que adujo que procedía revocar la determinación del Tribunal de Apelaciones ya que, a su modo de ver las cosas, el principio de favorabilidad no aplica a este caso. El 6 de octubre de 2015, este Foro emitió una Resolución en la que le concedió un término simultáneo de quince días a las partes para que se expresaran sobre los méritos de la Petición de Certiorari. Además, en la Resolución declaramos "sin lugar” la moción en auxilio de jurisdicción y ordenamos a la Oficina de la Procuradora General que presentara una certificación del tiempo en reclusión cumplido por el señor Torres Cruz.
El 9 de octubre de 2015, la Procuradora General nos cer-tificó que el recurrido ha cumplido dos años, siete meses y veintidós días de reclusión. Entrada la tarde del mismo 9 de octubre de 2015, este Tribunal expidió el auto de certiorari y ordenó incondicionalmente la excarcelación del recurrido.(1)
*58Ante la importancia que reviste este caso, prescindimos de los términos reglamentarios habituales conforme lo per-mite la Regla 50 de nuestro Reglamento, 4 LPRA Ap. XXI-B.
I — I hH
Nuestro ordenamiento jurídico provee herramientas a una persona que haga una alegación de culpabilidad para que impugne su convicción colateralmente, por medio de procedimientos posteriores a la sentencia, tales como la moción al amparo de la Regla 192.1 de Procedimiento Criminal, 34 LPRAAp. II, o el recurso de habeas corpus. Pueblo v. Román Mártir, 169 DPR 809, 822 (2007). Es decir, la Regla 192.1 de Procedimiento Criminal, supra, permite que cualquier persona que se halle detenida luego de recaída una sentencia condenatoria presente en cualquier momento una moción en la sede del Tribunal de Primera Instancia (TPI) que dictó el fallo condenatorio, con el objetivo de que su convicción sea anulada, dejada sin efecto o corregida, en circunstancias en que se alegue el derecho a ser puesto en libertad por cualquiera de los fundamentos siguientes:
(1) La sentencia fue impuesta en violación de la Constitu-ción o las leyes del Estado Libre Asociado de Puerto Rico o la Constitución y las leyes de Estados Unidos; o
(2) el tribunal no tenía jurisdicción para imponer dicha sen-tencia; o
(3) la sentencia impuesta excede de la pena prescrita por la ley; o
(4) la sentencia está sujeta a ataque colateral por cualquier motivo [...] 34 LPRAAp. II, R. 192.1(a).
En este caso, el recurrido aduce que procede enmendar la Sentencia por virtud de la aplicación del principio de favorabilidad que se encuentra regulado por el Art. 4 del Código Penal de 2012, supra. Por esa razón, pasamos a discutir con rigor ese principio.
*59En armonía con la doctrina continental europea, al derogar el Código Penal que regía desde el 1902, adoptamos en Puerto Rico el “principio de favorabilidad”, que quedó consagrado en el Art. 4 del Código Penal de 1974 (33 LPRA ant. see. 3004). Pueblo v. González, 165 DPR 675, 684 (2005). Posteriormente, el Art. 9 del Código Penal de 2004 (33 LPRAant. see. 4637) introdujo una disposición de más amplio alcance en cuanto al principio de favorabilidad. Dicho principio se encuentra regulado actualmente por el Art. 4 del Código Penal de 2012, supra, el cual dispone, en lo pertinente, que:
La ley penal aplicable es la vigente al momento de la comi-sión de los hechos.
La ley penal tiene efecto retroactivo en lo que favorezca a la persona imputada de delito. En consecuencia, se aplican las siguientes normas:
(a) Si la ley vigente al tiempo de cometerse el delito es dis-tinta de la que exista al procesar al imputado o al imponerle la sentencia, se aplicará siempre la ley más benigna.

(b) Si durante el término en que la persona está cumpliendo la sentencia entra en vigor una ley más benigna en cuanto a la pena o al modo de ejecutarla, se aplicará retroactivamente.

(c) Si durante el término en que la persona está cumpliendo la sentencia entra en vigor una ley que suprime el delito, o el Tribunal Supremo emite una decisión que despenalice el he-cho, la pena quedará extinguida y la persona liberada, de es-tar recluida o en restricción de libertad.
En estos casos los efectos de la nueva ley o de la decisión judicial operarán de pleno derecho. (Énfasis suplido).
Conforme al principio de favorabilidad, procede la apli-cación retroactiva de una ley penal cuando favorece a la persona imputada de delito. Pueblo v. Hernández García, 186 DPR 656, 673 (2012). Comenta el Prof. Luis Ernesto Chiesa Aponte que ese principio tiene como propósito evi-tar la aplicación arbitraria e irracional de la ley penal, ya que “el principio republicano de gobierno exige la raciona-lidad de la acción del estado y esta es afectada cuando, por la mera circunstancia de que un individuo haya cometido el mismo hecho con anterioridad a otro, se l[e] trate más *60rigurosamente”. L.E. Chiesa Aponte, Derecho penal sustan-tivo, 2da ed., San Juan, Pubs. JTS, 2013, pág. 59, citando a E.R. Zaffaroni, Derecho penal: Parte general, 2da ed., Bue-nos Aires, Ed. Ediar, 2002, pág. 122.
No obstante, a diferencia de la prohibición constitucio-nal de leyes ex post facto que contiene el Art. II, Sec. 12 de la Constitución de Puerto Rico, LPRA, Tomo 1, el principio de favorabilidad corresponde a un acto de gracia legisla-tiva cuyo origen es puramente estatutario. Pueblo v. González, supra, pág. 686. De esa manera, corresponde a la Asamblea Legislativa establecer y delimitar el rango de aplicación del principio de favorabilidad. Id.
Por otra parte, la Prof. Dora Nevares-Muñiz comenta que el principio de favorabilidad incluido en el Art. 4 del Código Penal de 2012, supra, “aplicará a conducta delictiva realizada a partir del 1 de septiembre de 2012 cuando se apruebe una ley que sea más favorable que el Código Penal según vigente al momento de aprobación de la ley posterior con respecto a la situación de la persona”. D. Nevares-Muñiz, Derecho penal puertorriqueño, 7ma ed. rev., San Juan, Inst, para el Desarrollo del Derecho, 2015, pág. 102.
Conforme al texto del Art. 4 del Código Penal vigente, supra, la ley favorable puede surgir mientras se está pro-cesando al imputado, al momento de imponerle la senten-cia o durante el término en que se cumple. Art. 4 del Código Penal, supra; Chiesa Aponte, op. cit., pág. 66. Asimismo, los cambios que se aplicarán retroactivamente pueden ser en cuanto a la tipificación del delito, sus atenuantes, las causas de exclusión de responsabilidad, los requisitos de prueba, las penas, así como disposiciones procesales. D. Nevares-Muñiz, Código Penal de Puerto Rico, 3ra ed. rev., San Juan, Inst, para el Desarrollo del Derecho, 2015, pág. 10.
La fórmula para determinar cuál es la ley más favorable consiste en comparar las dos leyes, la ley vigente al mo-mento de cometer el delito con la ley nueva, y aplicar aque-*61lia que en el caso objeto de consideración arroje un resul-tado más favorable para la persona. Nevares-Muñiz, Derecho penal puertorriqueño, op. cit., pág. 94.
Ahora bien, mediante la incorporación de las cláusulas de reserva en los códigos penales se ha advertido la inten-ción del legislador de imponer limitaciones al principio de favorabilidad. Pueblo v. González, supra, págs. 698-699; Nevares-Muñiz, Derecho penal puertorriqueño, op. cit., pág. 102. Las cláusulas de reserva fueron empleadas en el derecho penal norteamericano, desde el siglo xix, con el propósito de neutralizar la conocida doctrina de supresión y de esa forma garantizar la continuidad en el procesa-miento criminal.(2) Pueblo v. González, supra, pág. 687; A. Bascuñán Rodríguez, La aplicación de la ley penal más favorable, 69 Rev Jur. UPR 29, 55 (2000).
De esa forma, “por medio de cláusulas de reserva gene-rales aplicables a todas las leyes penales derogadas, en-mendadas o reinstaladas, se estableció que al aprobar una nueva ley penal la intención legislativa no es suprimir los procedimientos iniciados —y que aun no hubiesen adve-nido finales— sino la no supresión de éstos a menos que la Legislatura lo dispusiera así expresamente”. Pueblo v. González, supra, pág. 687. Véase, también, Comentario, Today’s Law and Yesterday’s Crime: Retroactive Application of Ameliorative Criminal Legislation, 121 U. Pa. L.Rev. 120, 127 (1972).
Cabe mencionar que la legislación que nos ocupa, la Ley Núm. 246-2014, no contiene una cláusula de reserva que prohíba su aplicación retroactiva. Nevares-Muñiz, Derecho penal puertorriqueño, op. cit., pág. 102. Surge de su histo-*62rial que la Asamblea Legislativa tuvo la intención de “dis-poner penas rehabilitadoras en delitos menos graves y en delitos graves de severidad intermedia; además de dispo-ner para el ejercicio de la discreción judicial mediante cri-terios que orienten al ejercerla”. Id. A continuación anali-zamos en detalle el historial legislativo de la Ley Núm. 246-2014.
El P. del S. 1210 de 7 de octubre de 2014, 17ma Asam-blea Legislativa, 4ta Sesión Ordinaria, fue el proyecto original del Senado de Puerto Rico que recogió las enmiendas al Código Penal de 2014. El Art. 189 del P. del S. 1210, titulado “Vigencia”, disponía:
Esta Ley comenzará a regir inmediatamente después de su aprobación. La conducta realizada con anterioridad a la vigen-cia de esta Ley, se juzgará conforme a las disposiciones del Código Penal existente previo a la entrada en vigor de esta Ley, salvo que las penas más benignas introducidas mediante esta Ley se aplicarán retroactivamente a hechos ocurridos a partir de la entrada en vigor de este Código. (Enfasis suplido). Id., pág. 117.
Eventualmente, este artículo fue reconfigurado durante su trámite y pasó a ser el Art. 185 de la Ley Núm. 246-2014, y se aprobó con el lenguaje siguiente: “Esta Ley co-menzará a regir noventa días después de su aprobación”. (Enfasis suplido). Obsérvese que la primera redacción del texto propuesto contiene una cláusula de reserva y una manifestación expresa sobre la aplicación del principio de favorabilidad en lo pertinente a las penas. Sin embargo, el lenguaje finalmente aprobado no contiene una cláusula de reserva, por lo que el principio de favorabilidad opera de pleno derecho. Esa es la interpretación más razonable si se tiene en cuenta el tracto y la intención de la pieza legislativa.
De la propia Exposición de Motivos de la Ley Núm. 246-2014 surge de forma manifiesta que esa legislación tiene como propósito, entre otros, la implementación de “un sis-tema de penas proporcionales a la gravedad de los delitos, *63que a su vez propiciarán la rehabilitación de la persona sentenciada”. Véase el Informe Positivo sobre el P. del S. 1210, 17ma Asamblea Legislativa, 4ta Sesión Ordinaria, suscrito por la Comisión Conjunta para la Revisión del Có-digo Penal y para la Reforma de las Leyes Penales de 12 de noviembre de 2014 (Informe de la Comisión Conjunta).
De igual manera, un análisis exhaustivo de las personas que presentaron su ponencia ante la Asamblea Legislativa sobre el P. del S. 1210 refleja que la intención legislativa en todo momento fue reducir las penas de los delitos. El Prof. Luis Ernesto Chiesa Aponte, asesor de la Comisión Con-junta, expresó que el esquema de penas de Puerto Rico es injustificado por lo que apoyó la reducción en las penas. Informe de la Comisión Conjunta, pág. 6. Por su parte, la Prof. Dora Nevares-Muñiz explicó en su ponencia que los cambios que se realizaron en los términos de reclusión es-tán orientados a mantener la proporcionalidad de las pe-nas, conforme la gravedad de los delitos a lo largo de una dimensión de reprochabilidad. Ponencia de la Dra. Dora Nevares-Muñiz de 27 de octubre de 2014.
Por otra parte, el Prof. Ernesto Luis Chiesa Aponte re-comendó en su ponencia que debía regularse expresamente según el propuesto Art. 303 del Código Penal el efecto re-troactivo de las enmiendas bajo consideración en la medida que favorezcan al imputado. Ponencia del Prof. Ernesto L. Chiesa Aponte de 29 de octubre de 2014.
Por su parte, el Secretario de Justicia, Hon. César Miranda Torres, expresó que el paquete de enmiendas al Có-digo Penal de 2012 tenía como propósito reducir las penas para que redunde “en un incentivo para la rehabilitación del convicto”. Ponencia del Ledo. César Miranda Torres de 30 de octubre de 2014, pág. 3. No obstante, el Secretario de Justicia se opuso a las reducciones sustanciales de las pe-nas en los delitos de agresión sexual (Art. 130, 33 LPRA see. 5191), incesto (Art. 131, 33 LPRA sec. 5192), secuestro de menores (Art. 120, 33 LPRA sec. 5179), el Art. 190 en la *64modalidad de robo domiciliario, 33 LPRA see. 5260, y el Art. 121 sobre privación ilegal de custodia, 33 LPRA see. 5180, ya que tienen un impacto social muy serio. Ahora bien, no surge de la ponencia que el Secretario de Justicia se opusiera a la disminución de la pena en cuanto al delito de escalamiento, Art. 194 del Código Penal, supra, objeto de controversia en este caso.
En fin, surge claramente del historial legislativo que la intención de la Asamblea Legislativa al aprobar la Ley Núm. 246-2014 fue reducir las penas de varios delitos re-gulados por el Código Penal de 2012 y que esa reducción aplicara a casos de personas ya convictas. Por esa razón, la Ley Núm. 246-2014 no contiene una cláusula de reserva que impida la aplicación del principio de favorabilidad que establece el Art. 4 del Código Penal, supra.(3)
i — I ¡-H HH
La Procuradora General en su alegato se limita a expresar que en este caso no procede aplicar el principio de favorabilidad, porque la sentencia condenatoria es producto de una alegación preacordada. Es decir, la Procuradora General sostiene que las personas que resultaron convictas, luego de que se celebrara un juicio criminal, pueden invocar el principio de favorabilidad en lo que respecta a la Ley Núm. 246-2014, mientras que las personas convictas mediante una alegación preacordada no pueden invocar ese principio, ya que “se obligaron contractualmente” a cumplir una pena en particular. Por los fundamentos que *65se elaboran a continuación, es forzoso concluir que a la Procuradora General no le asiste la razón. Tanto las perso-nas que resultaron convictas luego de la celebración de un juicio plenario, como las que realizaron una alegación de culpabilidad, preacordada pueden invocar el principio de favorabilidad.
En Puerto Rico, el procedimiento para reglamentar el sistema de alegaciones preacordadas fue originalmente adoptado por esta Curia en Pueblo v. Mojica Cruz, 115 DPR 569 (1984). Pueblo v. Pérez Adorno, 178 DPR 946, 956 (2010). Con posterioridad, la Legislatura aprobó la Regla 72 de Procedimiento Criminal, 34 LPRA Ap. II, en la cual incorporó el sistema de alegaciones preacordadas adoptado en Pueblo v. Mojica Cruz, supra. Pueblo v. Santiago Agricourt, supra, pág. 192. La Regla 72 de Procedimiento Criminal, supra, codifica los requisitos que se tienen que cumplir al realizar la alegación preacordada, de manera que ésta pueda dar base a una sentencia condenatoria. Pueblo v. Pérez Adorno, supra, pág. 957.
En particular, la referida regla concede al Tribunal de Primera Instancia la discreción para aprobar la alegación preacordada a la que haya llegado el Ministerio Público y la representación legal del imputado de delito. Pueblo v. Acosta Pérez, 190 DPR 823, 830 (2014). Esa determinación se debe realizar mediante una evaluación de si: (1) la ale-gación fue hecha con pleno conocimiento, conformidad y voluntariedad del imputado; (2) ésta es conveniente a una sana administración de la justicia, y (3) se logró conforme a derecho y a la ética. Pueblo v. Pérez Adorno, supra, pág. 957. Si el acuerdo no satisface esos requisitos, entonces el Tribunal tiene que rechazarlo. Asimismo, el Tribunal debe asegurarse de que existe una base suficiente en los hechos para sostener que el acusado resultaría culpable más allá de duda razonable en caso de llevarse a cabo un juicio. Pueblo v. Suárez, 163 DPR 460, 471 (2004).
Al hacer una alegación de culpabilidad, el acusado *66no solo afirma haber realizado los actos descritos en la de-nuncia o acusación, sino que además acepta y admite que es el culpable del delito objeto de su alegación. La acepta-ción de la alegación constituye una convicción con carácter concluyente que no le deja al tribunal más que hacer que no sea emitir el fallo y la sentencia. Véanse: Pueblo v. Acosta Pérez, supra, págs. 833-834; Pueblo v. Pérez Adorno, supra, pág. 960.
En esencia, las alegaciones preacordadas son de gran valor para nuestro sistema de justicia criminal, ya que per-miten conceder ciertos beneficios al acusado si este se de-clara culpable, descongestionan los calendarios de los tribunales y propician que se enjuicien a los acusados en los términos de un rápido enjuiciamiento. Pueblo v. Acosta Pérez, supra, pág. 834; Pueblo v. Santiago Agricourt, supra, pág. 194.
Abora bien, precisa puntualizar que en nuestro Ordenamiento Jurídico no existe tal cosa como una sentencia “acordada”. Es decir, aunque el Ministerio Público y el abogado de defensa lleguen a un acuerdo para realizar cierta alegación de culpabilidad, el tribunal tiene discreción para no aceptar el acuerdo. Pueblo v. Acosta Pérez, supra, pág. 830. Incluso, como el Tribunal está impedido de participar en las negociaciones entre el Ministerio Público y el abogado de defensa, la sentencia final que imponga el juez está desvinculada de la negociación entre las partes. Es por ello que no podemos aceptar la analogía que intenta establecer la Procuradora General con el derecho contractual. Después de todo, las alegaciones preacordadas no son “ni un contrato tradicional entre el acusado y el Estado, como tampoco un precontrato de oferta u opción de alegación entre las partes donde alguna de ellas pueda exigir el cumplimiento específico en caso de incumplimiento”. Pueblo v. Santiago Agricourt, supra, pág. 196.
Así pues, no es posible aquí hablar de que el señor To*67rres Cruz esté “incumpliendo” el acuerdo con el Ministerio Público al solicitar rebaja de sentencia, pues la sentencia no puede formar parte del acuerdo, al recaer ésta exclusi-vamente sobre el tribunal. En efecto, aplicar aquí los prin-cipios del derecho contractual, a los fines de sustraer del ámbito judicial la imposición o corrección de una sentencia, violaría “la naturaleza del proceso penal”. Véase E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1992, Vol. III, Sec. 27.5, págs. 292-293; Pueblo v. Figueroa García, 129 DPR 798, 806-807 (1992).
Como ya se mencionó, un condenado puede atacar cola-teralmente una sentencia, aunque sea producto de un pre-acuerdo, al amparo de la Regla 192.1 de Procedimiento Criminal, supra. Pueblo v. Santiago Agricourt, supra, págs. 210-211. Esta regla permite solicitar que se “corrija la sen-tencia”, incluso en casos en que la sentencia impuesta “ex-cede de la pena prescrita por la ley”. (Enfasis suplido). Re-gla 192.1 de Procedimiento Criminal, supra.
A pesar de que la Procuradora General argumenta que un acusado, al hacer alegación de culpabilidad como parte de un preacuerdo, renuncia a invocar posteriormente el principio de favorabilidad para solicitar una rebaja en la sentencia impuesta, no se cita autoridad alguna que apoye esta contención, más allá de mencionar la teoría contractual descartada y citar cierta jurisprudencia federal inapli-cable que trata sobre la renuncia de derechos constitucio-nales que realiza toda persona acusada que acepta una alegación preacordada. United States v. Ruiz, 536 US 622 (2002); United States v. Broce, 488 US 563 (1989); McMann v. Richardson, 397 US 759 (1970); Brady v. United States, 397 US 742 (1970). Sobre la improcedencia de lo resuelto en esos casos, basta con decir que el recurrido señor Torres Cruz no fundamentó su solicitud de enmienda en un plan-teamiento constitucional, sino en la aplicación de un prin-*68cipio de derecho penal sustantivo que se encuentra regu-lado en el Art. 4 del Código Penal de 2012, supra: el principio de favorabilidad.
En fin, la Procuradora General no nos ha señalado, ni hemos identificado a través de nuestra propia investiga-ción, autoridad alguna que sostenga la conclusión de que, por tratarse de un preacuerdo, el sentenciado señor Torres Cruz queda impedido de invocar el principio de favorabili-dad en este caso donde la pena por el delito de escala-miento fue reducida de cuatro años a seis meses por virtud de la Ley Núm. 246-2014. De esa forma, actuó correcta-mente el Tribunal de Apelaciones al revocar el dictamen del Tribunal de Primera Instancia y atemperar la senten-cia condenatoria que pesa contra el señor Torres Cruz a lo dispuesto por la Ley Núm. 246-2014.
IV
El resultado al que arribamos hoy era perfectamente previsible para la Asamblea Legislativa y para el propio Departamento de Justicia que tuvo la oportunidad de de-poner sobre la sabiduría del P. del S. 1210, eventual Ley Núm. 246-2014. Es decir, el momento que el Departamento de Justicia tuvo para oponerse a la aplicación del principio de favorabilidad en casos como este fue durante el trámite legislativo del P. del S. 1210, eventual Ley Núm. 246-2014. Era en ese momento que había que alertar a la Legislatura de las consecuencias que tendrían las enmiendas propuestas. Como señalamos, no surge del historial legis-lativo que el Secretario de Justicia se opusiera a la reduc-ción de la pena del delito de escalamiento o que abogara por la inclusión de una cláusula de reserva que detuviera la aplicación del principio de favorabilidad. Al enmendarse el Código Penal mediante esta ley, no se dispuso que esas enmiendas fueran inaplicables a los sentenciados con anterioridad. Sencillamente, aplica aquí el principio de fa-*69vorabilidad por virtud del cual la Asamblea Legislativa siempre tendrá la potestad de, no solo rebajar la pena apli-cable y permitir al sentenciado beneficiarse de esta, sino incluso de suprimir el delito en cuestión. Eso es un ejerci-cio de política pública en el cual no nos podemos inmiscuir. AMPR et als. v. Sist. Retiro Maestros V, 190 DPR 854, 877 (2014); AAR, Ex parte, 187 DPR 835 (2013); Lozada Sánchez et al. v. JCA, 184 DPR 898, 925-926 (2012). No se trata, como argumenta la Procuradora General, que el se-ñor Torres Cruz esté incumpliendo con la sentencia que pesa en su contra. Se trata de que el Poder Judicial no tiene otra opción que acatar el mandato legislativo estable-cido por virtud de la Ley Núm. 246-2014, pues, como expli-camos, la imposición de la sentencia es un ejercicio judicial, y la sentencia siempre tiene que estar conforme con lo esta-blecido en la legislación penal, en nuestro caso el Código Penal de 2012, según enmendado.
Salvo que la Asamblea Legislativa disponga otra cosa mediante una cláusula de reserva, es imposible impedir, a priori, que una persona renuncie a invocar posteriormente los beneficios de una legislación que le aplica y le puede beneficiar. En otras palabras, no hay forma de impedir que la Asamblea Legislativa, retroactivamente, decida que, por virtud del principio de favorabilidad, procede reducir la pena de una persona convicta. Si se quería evitar ese resultado, lo correcto hubiese sido oponerse al P. del S. 1210 y no esperar a que se aprobara, y se convirtiera en la Ley Núm. 246-2014, para luego oponerse a su aplicación.
V
Por los fundamentos expuestos, se confirma la sentencia dictada por el Tribunal de Apelaciones. En este caso, por virtud del principio de favorabilidad, procede enmendar la sentencia condenatoria que pesa contra el Sr. Javier Torres *70Cruz para atemperarla a la pena de seis meses que estable-ció la Ley Núm. 246-2014 para el delito de escalamiento.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Martínez Torres emitió una opi-nión de conformidad, a la que se unió el Juez Asociado Señor Feliberti Cintrón. La Juez Asociada Señora Rodrí-guez Rodríguez emitió una opinión concurrente, a la que se unieron la Jueza Presidenta Señora Fiol Matta, el Juez Asociado Señor Estrella Martínez y la Jueza Asociada Oro-noz Rodríguez. La Jueza Asociada Oronoz Rodríguez emi-tió una opinión concurrente.
Opinión de conformidad emitida por el Juez Asociado Se-ñor Martínez Torres, a la cual se unió el Juez Asociado Señor Feliberti Cintrón.
Hoy se concretan los efectos nefastos de las enmiendas realizadas al Código Penal de 2012 (33 LPRA see. 5001 et seq.) mediante la aprobación de la Ley Núm. 246-2014. Esa acción, puramente legislativa, nos obliga a reducir la sen-tencia de una persona condenada a cumplir cuatro años por el delito de escalamiento, a una pena de solamente seis meses.
El 4 de febrero de 2013, el Sr. Javier Torres Cruz hizo una alegación preacordada mediante la cual se declaró culpable por el delito de escalamiento. Por esa declaración de culpabilidad, el Tribunal de Primera Instancia lo condenó a cumplir cuatro años de prisión. También se le condenó a seis meses de reclusión por violación del Art. 198 del Có-digo Penal de 2012 (daños), 33 LPRA see. 5268, de forma concurrente. Posteriormente, mientras el señor Torres Cruz cumplía su condena, el legislador enmendó el Código Penal de 2012 para disponer que delitos, como el de esca-*71¡amiento, conllevarían una pena minúscula de solo seis meses. Esas enmiendas se realizaron sin incluir una cláu-sula de reserva que limitara la aplicación del principio de favorabilidad. Por esa razón, el señor Torres Cruz solicitó que se redujera su sentencia a seis meses.
Según expuse en mi opinión de conformidad en Pueblo v. Acevedo Maldonado, 193 DPR 270 (2015), los efectos de penas lenientes bajo el escudo del ideal constitucional de rehabilitación tienen el efecto innegable de menospreciar a las víctimas de delito. También anticipé que con la aproba-ción de la Ley Núm. 246-2014 se retornaba a la visión, subyacente en el Código Penal de 2004, de que la rehabili-tación solo se logra con menos tiempo de reclusión. Sin embargo, esta visión lejos de “rehabilitar” al delincuente, lo premia. Según el legislador, con la Ley Núm. 246-2014, se aprobó “una pieza legislativa de enorme trascendencia para la seguridad, la rehabilitación de los delincuentes y la lucha contra el crimen en nuestro país”. Informe Comisión Conjunta para la Revisión Continua del Código Penal y la Reforma de las Leyes Penales, pág. 2. Si el legislador con-sideraba que esos objetivos se alcanzaban vaciando las cár-celes, lo ha logrado. El resultado lo veremos pronto en nuestros vecindarios.
La Asamblea Legislativa tuvo la oportunidad de evitar el resultado al que hoy llegamos con una simple limitación al principio de favorabilidad contenido en el Art. 4 del Có-digo Penal de 2012 (33 LPRA see. 5004). Sin embargo, el legislador escogió no esgrimir restricción alguna para per-mitir la aplicación de las nuevas penas más lenientes a toda persona que haya sido condenada o en proceso de serlo. En ese sentido, la Ley Núm. 246-2014 no hizo distin-ción entre las sentencias elegibles para la gracia legisla-tiva que encarna el principio de favorabilidad. Esta omi-sión, producto de la voluntad de la Asamblea Legislativa, nos lleva al resultado al que hoy llegamos. Hoy, como es nuestro deber, acatamos la ley.

 La Jueza Asociada Señora Pabón Chameco no intervino y el Juez Asociado suscribiente hubiese declarado “sin lugar” la excarcelación incondicional del recurrido.


 En Pueblo v. González, supra, págs. 686-687, explicamos la doctrina de su-presión de la manera siguiente:
“Según la doctrina de la supresión del common law, seguida originalmente por los tribunales norteamericanos, la derogación de una ley penal resultaba en la su-presión de todos los procedimientos que aun no fuesen finales. Conforme a la men-cionada doctrina, se interpretaba que cuando el legislador aprobaba un estatuto que derogaba o modificaba un estatuto penal anterior, tenía la intención de impedir la aplicación judicial del estatuto derogado o modificado”.


 Precisa aclarar que la cláusula de reserva que contiene el Art. 303 del Código Penal de 2012 (33 LPRA see. 5412) no tiene el alcance de impedir que aplique en este caso el principio de favorabilidad. Esa cláusula de reserva lo que prohíbe es que se utilicen las disposiciones del Código Penal de 2012 para juzgar la conducta cometida mientras estuvo vigente el Código Penal de 2004. Véase, en general, Pueblo v. Negrón Rivera, 183 DPR 271, 272 y 277 (2011), voto de conformidad emitido por el Juez Asociado Señor Martínez Torres y voto particular de conformidad emitido por el Juez Asociado Señor Rivera García, al que se unió la Jueza Asociada Señora Pabón Chameco.